DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This final Office Action is in response to the amendment filed on April 21st, 2021 for application no. 16/664,991 filed on October 28th, 2019. Claims 1-6 are pending. In the present amendment, claims 1-4 are amended, and claim 6 is new.

Specification
Amendments to the abstract filed April 21st, 2021 are not considered new matter. The previously mentioned objection to the abstract is hereby withdrawn.

Claim Objections
	Regarding Claim 6 (line 2), please change the recitation of “the movable device” to - - the movable member - - as the feature is previously referred to in claim 1 (line 11).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teraoka et al. (US 5,749,803), hereinafter Teraoka.

Regarding Claim 1, Teraoka teaches a connection-disconnection device (Fig. 3, “clutch mechanism” 55) configured to switch between a connected state (position seen in Fig. 8) in which a first rotating member (Fig. 3, “side gear” 19) and a second rotating member (“lock member” 63) are coupled to each other so as not to be rotatable relative to each other (see Figs. 3 and 8; col. 7, line 22 - “ As shown in FIGS. 3, 6, 7 and 8, gear portions (clutch portions) 77, 79 are formed in the lock gear 61 and the lock member 63 and are engaged with each other. The gear portion 79 of the lock member 63 is projected on an inner side of the through holes 75. When the lock member 63 is moved leftward from a position of FIG. 3 to a position of FIG. 5, these gear portions 77 and 79 are engaged with each other so that the clutch mechanism 55 is coupled. When the clutch mechanism 55 is coupled, rotation of the side gear 19 is locked and the differential operation of the differential apparatus 1 is locked”), and 
a released state (position seen in Fig. 6) in which the first rotating member (19 through lock gear 61) and the second rotating member (63) are rotatable relative to each other (see Figs. 3 and 6), 
the first rotating member (Fig. 3, 19) and the second rotating member (63) each supported by a case member (col. 5, line 54 - “The differential apparatus 1 is arranged within a differential carrier. Boss portions 13 and 15 of the differential casing 3 are supported by the differential carrier through bearings. An oil reservoir is arranged in the differential carrier. A lower portion of the differential apparatus 1 is dipped into this oil reservoir in a rest state. When the differential apparatus 1 is rotated, an oil is splashed upward from the oil reservoir”) so as to be rotatable relative to the case member (the “differential carrier” not shown in Fig. 3), 
the connection-disconnection device (55) comprising: 
a fixed member (“lock gear” 61) coupled to the first rotating member (19) so as not to be rotatable relative to the first rotating member (19), axial movement of the fixed member (61) being restricted with respect to the first rotating member (19); 
a movable member (63 and “sliding member” 93) coupled to the second rotating member (63) so as not to be rotatable relative to the second rotating member (63) and so as to be movable with respect to the second rotating member (63) in an axial direction; and 
a moving mechanism (“differential lock mechanism” 53) configured to move the movable member (63, 93) back and forth with respect to the second rotating member (63) in the axial direction, 
wherein: each of the fixed member (61) and the movable member (63, 93) has an annular meshing portion (“gear portions” 77, 79) formed by arranging a plurality of meshing teeth (77, 79) in a circumferential direction (see Fig. 3); 
when the movable member (63, 93) is moved (left in Fig. 3) toward the fixed member (61) by the moving mechanism (53), the meshing portion (79) of the movable member (63, 93) and the meshing portion (77) of the fixed member (61) mesh with each other and when the movable member (63, 93) is moved away (right in Fig. 3) from the fixed member (61), the meshing portion (79) of the movable member (63, 93) and the meshing portion (77) of the fixed member (61) are unmeshed with each other (see Fig. 3); and 
the movable member (63, 93) includes a wall portion (93) with an enlarged diameter (see Fig. 3) provided outward in a radial direction (see Fig. 3) on an outer of the movable member (63, 93), 
the wall portion (93) configured to receive a flow resistance of lubricating oil accommodated in the case member (the “differential carrier” not shown in Fig. 3) when the movable member (63, 93) moves in the axial direction (col. 5, line 54 - “The differential apparatus 1 is arranged within a differential carrier. Boss portions 13 and 15 of the differential casing 3 are supported by the differential carrier through bearings. An oil reservoir is arranged in the differential carrier. A lower portion of the differential apparatus 1 is dipped into this oil reservoir in a rest state. When the differential apparatus 1 is rotated, an oil is splashed upward from the oil reservoir”). Teraoka teaches a movable member (Fig. 3, 93), so the prior art also teaches the benefit of increasing flow resistance of the lubricating oil inside the differential carrier when actuating the movable member.
 
Regarding Claim 3, Teraoka teaches the connection-disconnection device according to claim 1, 
wherein the fixed member (Fig. 3, 61) includes a facing wall portion (“cover” 9) provided on an outer peripheral side with respect to the meshing portion (77), 
the facing wall portion (9) facing the wall portion (93) with the enlarged diameter.  
 
Regarding Claim 5, Teraoka teaches a differential device (Fig. 3, “differential apparatus” 1) for a vehicle,
the differential device (1) distributing a drive force of a drive source to a pair of drive shafts (“Hollow boss portions” 21, 23) while allowing a differential operation, 
the differential device (1) comprising: 
the connection-disconnection device according to claim 1 (see rejection above); 
“casing body” 5) configured to rotate with the drive force of the drive source of the vehicle (col. 2, line 38 - “The driving force of the engine for rotating the differential casing is distributed to each of wheels from the pinion gears through the side gears”); 
a plurality of pinion gears (“pinion gear” 39, 41) configured to rotate together with the differential case (5); and 
a pair of side gears (“side gears” 17, 19) configured to mesh with the pinion gears (39, 41), 
wherein the connection-disconnection device (55) couples and uncouples one side gear (19) of the pair of side gears (17, 19) and one drive shaft (21) of the pair of drive shafts (21, 23).

	Regarding Claim 6, Teraoka teaches the connection-disconnection device according to claim 1, wherein:
	the movable device (Fig. 3, 63, 93) includes a main body (left side of 63) on which the meshing portion (79) protrudes in the axial direction (left in Fig. 3), and 
	the main body (63) includes a flange (right side of 63) to which the wall portion (93) is attached (via bolt 91).

Response to Arguments
The Applicant's arguments filed April 21st, 2021 are in response to the Office Action mailed January 21st, 2021 and the interview conducted on April 20th, 2021. The Applicant's arguments have been fully considered.
Examiner inadvertently cited the US Patent (Aino, US 6,932,036) corresponding to the US Patent Application Publication (Aino, US 2005/0045127) relied upon in the Office Action mailed January 21st, 2021. Aino (‘127) has been cited in the PTO-892 provided with this Office Action.
Claim 1, Applicant has recited features that distinguish from those taught by the prior art of Aino (‘127); however, the claimed invention is still anticipated by the prior art of Teraoka (‘803).
Applicant’s argument that “no portion of the rotating member 93 is outward in a radial direction from gear 79. Therefore, Teraoka lacks "a wall portion with an enlarged diameter provided outward in a radial direction on an outer peripheral side with respect to the meshing portion of the movable member" of amended Claim 1” (p. 10) is not persuasive. Teraoka clearly teaches a wall portion (Fig. 3, 93) with an enlarged diameter provided outward in a radial direction (see Fig. 3) on an outer peripheral side with respect to a meshing portion (79) of a movable member (63, 93). Please see the Examiner Interview Summary Record (PTOL-413) mailed April 23rd, 2021 regarding possible amendments to overcome the prior art of Teraoka. For these reasons, claims 1, 3 and 5-6 stand rejected as presented above.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659